Title: From Thomas Jefferson to Edward Bancroft, 5 August 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Aug. 5. 1789.

I am now to acknolege the receipt of your favor of July 21. The measure adopted for reimbursing us will doubtless be effectual. I mentioned to you that my advance had put it out of my power to pay a sum of money in London which I was highly bound to pay. It brought on me a letter from the creditor which permitted me no longer to delay sending him Mr. Paradise’s bill on you. This I did by the last post, but I informed him you were only the trustee, not the debtor of Mr. Paradise, and expressly desired no protest might be taken for delay of paiment but that his correspondent in London  might be only instructed to receive the money when Mr. Anderson, or yourself should be ready to pay it. I mentioned your expectations that a bill of lading would arrive this month. Without troubling you further on the subject, I will trust to your relieving me from the future sollicitations of the person to whom I owe the money, as soon as you can.—Quiet is so well established here that I think there is nothing further to be apprehended. The harvest is so near that there is nothing to fear from the want of bread. The National assembly are wise, firm and moderate. They will establish the English constitution, purged of it’s numerous and capital defects. I am with very great esteem and respect Dear Sir Your most obedt. humble servt,

Th: Jefferson

